Exhibit 10.4

 

TRADEMARK ASSIGNMENT AGREEMENT

 

This Trademark Assignment Agreement (“Agreement”) is entered into as of August
21, 2015 (“Effective Date”) b by and between Bradley Schoengood (“Assignor”) and
Medical Lasers Manufacturer, Inc., a Nevada corporation (“Assignee”).

 

WHEREAS, the Assignor owns the entire right, title and interest in and to
certain U.S. trademark registered with the United States Patent and Trademark
Office as described in the attached Exhibit A (“Trademark”).

 

WHEREAS, Assignee desires to acquire all of Assignor’s right, title and interest
in and to the Trademark together with all of the goodwill of the business
symbolized thereby and Assignor desires to assign such right, title and interest
in and to the Trademark to Assignee, upon the terms and conditions of this
Agreement.

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged by Assignor, the parties agree as follows:

 

1.           Assignor hereby conveys and assigned to Assignee and Assignee
hereby accepts from Assignor, all of Assignor’s right, title and interest in and
to the Trademark, together with the goodwill of the business symbolized by the
Trademark.

 

2.           Assignor represents and warrants that:

 

(a)           Assignor owns the entire right, title and interest in and to the
Trademark;

 

(b)           all registrations for the Trademark are currently valid and in
full force and effect;

 

(c)           Assignor has not licensed the Trademark to any other person or
entity or granted, expressly or impliedly, any rights with respect to the
Trademark to any other person or entity;

 

(d)           there are no liens or security interests against the Trademark;

 

(e)           Assignor has all authority necessary to enter into this Agreement.

 

3.           At any time and from time to time after the Effective Date,
Assignor will execute and deliver to Assignee, at Assignee’s request, such other
instruments of sale, transfer, conveyance and assignment and take such other
action, at Assignor’s expense, as Assignee may reasonably deem necessary and
desirable in order to perfect or otherwise enable the transfer and assignment to
Assignee and to confirm Assignee’s title to the Trademark and all federal and
state trademark registrations thereof.

 

 

 

 

4.           Assignee shall cause to be delivered to Assignor 4,000 shares of
the Series B Convertible Preferred Stock (“Preferred Stock”) of Medifirst
Solutions, Inc, a Nevada corporation, which corporation is the Assignee’s parent
company valued at $20,000. The Preferred Stock will be registered in book entry
form only. Assignee or its parent company has the option to pay Assignor $20,000
in cash at any time prior to the exercise of Assignor’s conversion rights under
the Preferred Stock, in which case Assignor agrees to surrender all right, title
and interest in and to the Preferred Stock. Payment terms are 90 days from date
of this agreement.

 

5.           After the Effective Date, Assignor will make no further use of the
Trademark or any trademark confusingly similar thereto anywhere is the world and
Assignor agrees not to challenge Assignee’s use or ownership or validity of the
Trademark or this Agreement.

 

6.           This Agreement shall be binding on and inure to the benefit of the
parties and their respective successors and assigns, if any.

 

7.           No modification, waiver, amendment, discharge or change of this
Agreement shall be valid unless the same is in writing and signed by parties
hereto.

 

8.           This Agreement contains all of the understandings and agreements of
the parties hereto with respect to the subject matter discussed herein. All
prior agreements whether written or oral are merged herein and shall be of no
force or effect.

 

9.           This Agreement shall be construed in accordance with the laws of
the State of New Jersey and any proceeding or actions arising between the
Parties in any matter pertaining or related to this Agreement shall, to the
extent permitted by law, be held in Monmouth County, New Jersey.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the Effective Date.

 

ASSIGNOR:

 

   

Bradley Schoengood

 

ASSIGNEE:

 

MEDICAL LASERS MANUFACTURER, INC.

 

By:       Bruce Schoengood, President/CEO  

 



 

 

 

EXHIBIT A

 



Serial Number  Country  Title/Trademark  Registration Date 86267024  US  Time
Machine Program  12/23/2014

 

 



 

 